NOT PRECEDENTIAL


                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT

                                 __________

                                 No. 12-2876
                                 __________

                      UNITED STATES OF AMERICA

                                      v.

                             JAHLIL THOMAS,
                                         Appellant
                                __________

                On Appeal from the United States District Court
                         for the District of New Jersey
                   (D.C. Criminal No. 2-11-cr-00745-001)
                    District Judge: Honorable Esther Salas

                  Submitted Under Third Circuit LAR 34.1(a)
                               April 26, 2013

       BEFORE: JORDAN, GREENBERG, and NYGAARD, Circuit Judges

                            (Filed: June 25, 2013)

                                 __________

                          OPINION OF THE COURT
                                __________




NYGAARD, Circuit Judge.
       Jahlil Thomas appeals from a judgment of sentence entered by the District Court,

challenging the substantive reasonableness of the District Court‟s 262-month term of

imprisonment. For the reasons set forth below, we will affirm.

       Thomas pleaded guilty to a three-count criminal information that charged him

with conspiracy to commit carjacking, with the substantive offense of carjacking, and

with brandishing a weapon in furtherance of the carjacking. After a thorough sentencing

hearing, the District Court sentenced Thomas to a 262-month term of imprisonment.

Thomas filed a timely notice of appeal.1

       We review sentences for both procedural and substantive unreasonableness, and

apply an abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007);

United States v. Tomko, 562 F.3d 558, 567 (3d Cir. 2009) (en banc). District courts are

to follow a three-step sentencing process: (1) calculate the applicable Sentencing

Guidelines range; (2) formally rule on any departure motions; and (3) exercise their

discretion by considering the relevant 18 U.S.C. § 3553(a) factors. United States v.

Gunter, 462 F.3d 237, 247 (3d Cir. 2006). “We will affirm a procedurally sound

sentence as substantively reasonable „unless no reasonable sentencing court would have

imposed the same sentence on that particular defendant for the reasons the [D]istrict

[C]ourt provided.‟” United States v. Friedman, 658 F.3d 342, 360 (3d Cir. 2011)

(quoting Tomko, 562 F.3d at 568).



1
  The District Court had jurisdiction pursuant to 18 U.S.C. § 3231, and we have
jurisdiction to review the District Court‟s judgment of sentence pursuant to 28 U.S.C. §
1291 and 18 U.S.C. § 3742.
                                             2
       The District Court in this case followed all three steps outlined above. After

discussing the factors it deemed relevant, and noting the defense‟s thoughtful and “well

put together sentencing memorandum,” the District Court acknowledged that it could

grant either a departure or a variance, but in the exercise of its discretion, chose to do

neither. The District Court imposed a bottom-of-the-Guidelines range sentence of 262

months‟ imprisonment.

       On appeal, Thomas argues that his sentence was greater than necessary to satisfy

the § 3553(a) factors. While he conceded that the District Court‟s sentence was at the

bottom of his applicable Guidelines range, Thomas contends that the Career Criminal

Enhancement in the Guidelines is too harsh. His challenge fails because the District

Court was not required to engage in an independent analysis of the validity of a particular

Guideline. United States v. Lopez–Reyes, 589 F.3d 667, 671 (3d Cir. 2009). His

argument that he was entitled to some form of leniency is likewise meritless.

       Thomas does not challenge the procedural reasonableness of his sentence. We

have little trouble holding that the District Court‟s sentence is substantively reasonable.

The record reflects the District Court‟s rational and meaningful application of the §

3553(a) factors to the circumstances of this case. The Court provided an evaluation of

the relevant § 3553(a) factors as applicable to Thomas and explained how it reached its

sentencing decision. The District Court fashioned its Guidelines sentence based on

“appropriate and judicious consideration of the relevant factors,” United States v.

Lessner, 498 F.3d 185, 204 (3d Cir. 2007) and imposed a bottom-of-the-Guidelines-range



                                              3
sentence. Accordingly, we cannot conclude that Thomas‟s sentence was substantively

unreasonable.

      For the foregoing reasons, we will affirm the order of the District Court.




                                            4